DETAILED ACTION
This action is in response to the claims set filed on 02/10/2022.
Claims 1 has been amended. Claims 2 and 5 have been canceled.
Claims 1, 3-4, and 6-8 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-4, and 6-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to 

Claim 1 recites “Determining, by the processor, a repetitive movement of a body part of the person based on a frequency of the frequency signal”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0044], the movement data processed by Fourier Transform to analyze different movement signal frequencies and in turn movement pattern as such a low signal indicating a smooth movement and in the case of a subsequent high frequency, it indicates a change in movement pattern. The specification described a repetitive movement can signal a personality shift but no disclosure that the repetitive movement is based on a frequency of the frequency signal that is converted or analyzed by Fourier Transform as claimed.

Claim 1 recites “correlating, by the processor, the repetitive movement indicated by the frequency signal”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0044], [0060], the movement data processed by Fourier Transform to analyze different movement signal frequencies and in turn movement pattern as such smooth movement indicated by a low signal and change in the smooth movement (e.g. fast or rapid movement) may be indicated by a high frequency but no disclosure of a repetitive movement indicated by the frequency signal.

.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3-4, and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 3-4, and 6-8 are drawn to method and of which is within the four statutory categories (i.e. a machine and a process). Claims 1, 3-4, and 6-8 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for analyzing a person data (e.g. movement and speech) and diagnosing and identifying a mental/health condition. This corresponds to the court recognized abstract idea of a mental process that a neurologist should follow when testing a patient for nervous system malfunctions. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing and identifying a condition in a patient. 
Independent Claim 1 recites the steps: 
“determining a correlation between historic personality shift data of a person and at least one previous episode of the person, the historic rate classification including historic personality shift data associated with at least one of previous speech patterns with respect to a previous episode and previous movement data with respect to at least one previous episode, the historic personality shift data including a correlation between the at least one previous speech patterns and previous movement data and the at least one previous episode of the person; assign a determined confidence level to a schizophrenic episode baseline; receiving an audio input from a microphone, the audio input comprising spoken words of a person; generating a personality trait identification based at least in part upon the audio input; generating a current trait classification for the personality trait identification based at least in part upon the audio input and a trait classification model; comparing the current trait classification to the historic rate classification; generating monitored movement data in response to movement of the person; receiving the movement data of the person; determining a repetitive movement of a body part of the person based on a frequency of the frequency signal; correlating the repetitive movement indicated by the frequency signal identified repetition of an out-of-context phrase; generating a personality shift determination based at least in part upon the comparison and the correlation, the personality shift determination indicating that the person has experienced a personality shift; determining a duration of the personality shift; generating a predicted duration of a next personality shift; determining an onset of a schizophrenic episode in response to the confidence level of the personality shift exceeding the schizophrenic episode baseline”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the independent claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claim 1 recite the additional elements such as “processor, wearable device, external device” that implements the identified abstract idea, (see, Applicant, para 35, 48, 66). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the see (Applicant, para 51) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claim 1 is not integrated into a practical application. The claim as a whole is therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional See, MPEP §2016.05(d)). In addition, elements such as the machine learning (See Applicant para 26-27, 43, 46)1, the algorithms as mentioned above (See Applicant para 52)2, and Fourier Transform (See Applicant para 44)3, are described in a generic form as mentioned above which are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional. Moreover, the additional element of “sending notification to an external device”, that is transmitting and receiving information over a network amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI , and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 3-4 and 6-8 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 4 and 6-7, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 3 and 8, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “processor, database”. These hardware components are recited at a high level Versata Dev. Group, Inc. v. SAP Am., and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2014/0377727 A1 –“Yom-Tov”) in view of Sahin (WO 2015/127441) in view of Catt et al. (US 2008/0275348 A1 – “Catt”) in view of Vaughan (US 2019/0043610 A1) in view of Huang et al. ("Prediction of the Period of Psychotic Episode in Individual Schizophrenics by Simulation-Data Construction Approach”- “Huang”) 

Regarding Claim 1 (Currently Amended), Yom-Tov a computer-implemented method for generating a personality shift determination, (Yom-Tov: [0015]; monitoring mechanisms for predicting a user's mental state based upon extracted feature information, [0042]; the monitoring mechanism configures a classifier on a user device that identifies changes in the user's behavior based upon user interaction data), the method comprising:
generating, by the processor, a current trait classification for the personality trait identification based at least in part upon the audio input and a trait classification model Yom-Tov discloses based on the extracted features of the user data, the data is used by classifiers to generate the baseline for normal or typical behavior of the user (Yom-Tov: [0022]; The monitoring mechanism 106 may be configured to extract features from the user data 108 and establish a behavior baseline of feature information indicative of normal or acceptable user behavior [0027]; the training mechanism 112 may generate an example classifier for predicting clinical depression regardless of type, [0033]; a classifier may employ the example decision tree when monitoring the user's interactions/ activities for symptoms of a mental illness. Each step of the decision tree represents a comparison operation between data corresponding to the user's interactions and one or more features, [0035]; The decision tree may be generated from training data 306, [0052]; generates a baseline of feature information associated with the user's behavior and adapts the prediction model to that baseline); 
comparing, by the processor, the current trait classification to a historic rate classification  Yom-Tov discloses a customized model and a user activity is monitored over a period of time to determine a threshold classifier used to evaluate a current state classifier with the threshold/normal classifier as such comparing the tune of the user voice volume level that is being currently monitored and compared to a prior voice volume level (Yom-Tov: [0025], [0031]-[0033], [0039]; the monitoring mechanism detects when the user engages in excessive shouting by examining the user's phone calls and comparing related features with the predication model 304. If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event);
generating, by the processor, a personality shift determination based at least in part upon the comparison and the correlation, the personality shift determination indicating that the person has experienced a personality shift Yom- Tov discloses a personality change based on comparing the baseline of the patient behavior parameters and if the a change is detected, it determines that the patient is experiencing or experienced a change in behavior/personality (Yom-Tov: [0031]-[0033], [0039]; If the user normally restrains their voice volume, sudden excessive shouting may indicate a psychological event, [0043]; If the monitoring mechanism predicts a psychological event, step 406 proceeds to step 408. Step 408 accesses alert preference data and selects one or more mechanisms for securely communicating one or more alerts to trusted individuals, [0052]; because detecting an absence of or a statistical significant deviation an expected feature distribution represents a strong likelihood that the user's behavior has changed is or likely to change from normal or acceptable behavior, [0052]-[0053])
sending, by the processor, positive personality shift notification to an external device Yom-Tov discloses a use of threshold value to determine an mental event and if the mental event 
Yom-Tov discloses recording speech data and movement [0039] and using historical behavior-related data and using predicative model (machine learning) to analyze data collected and monitoring changes where a behavior data may include schizophrenia data ([Fig. 3], [0022], [0036]-[0037]), and if a mental event detected, a mechanism is triggered to contact and alert trusted individuals [external device] via mechanisms that includes visual representation ([0033], [0043]-[0045]). However Yom-Tov does not expressly disclose using wearable device(s) to include microphone to collect an individual data to include speech pattern and an arm movement, correlate data collected with historic episode data applying learning module, and determine confidence level for an onset of an event/episode.
  
Sahin teaches
applying, via a processor, a machine learning algorithm to a historic rate classification Sahin disclose a learning model algorithms and statistical learning analysis that is using video and audio data available or obtained [historical] (Sahin: [0007], [0050], [0058]-[0060], [00119], [00180], [00191]-[00193])
determine a correlation between historic personality shift data of a person and at least one previous … episode of the person, the historic rate classification including historic personality shift data associated with at least one of previous speech patterns with respect to a previous … episode and previous movement data with respect to at least one previous … episode, the historic personality shift data including a correlation between the at least one previous speech patterns and previous movement data and the at least one previous … episode of the person Sahin disclose a learning model algorithms and statistical learning analysis that is using video and audio data available [historical] to correlate an actual response to a normal response of an individual and distinguish a difference/noticeable difference [personality shift] and flag the deviated response where statistical learning analysis using physiological data and/or historical data of plurality of episodes as such an episode maybe atypical behavioral information which includes perseveration on specific activities, echolalia which is a repeating words, phrases, or sentences, and stimming which is a repetitive or unusual body movement or noises such as hand and finger mannerisms – for example, finger-flicking and hand-flapping and similar behaviors, and classify the responses (Sahin: [0007], [0050], [0058]-[0060], [00119], [00180], [00184], [00186]-[00193], [00231], [00236], [claim 15])
receiving, by a processor, an audio input from a microphone, the audio input comprising spoken words of a person Sahin discloses using microphone to collect audio speech data [words] of a person (Sahin: [0046]; a microphone device built into the data collection device 104 or 108 may collect voice recording data 116a, [00136]-[00137], [00179]; The audio data, similarly, captures at least vocalizations between the individual and the second person, for example via a microphone mounted on the wearable data collection device or separate computing device)
generating, by the processor, a personality trait identification based at least in part upon the audio input Sahin discloses an emotional state determined based on audio input data (Sahin: [0060]; Step 1006 of method 1000 regarding identifying an emotional state of an individual, described in relation to FIG. 10A, may be performed by the emotional state analysis algorithm 
generating, by a wearable device, monitored movement data in response to movement of the person Sahin discloses collecting [generating] movement data during evaluation session [monitored movement data] using wearable data collection device (Shain: [0047]; the wearable data collection device 104 is configured to collect a variety of data regarding the movements the motion tracking data 116h may collect data to identify repetitive motions, such as jerking, jumping, flinching, fist clenching, hand flapping)
correlating, by the processor, the repetitive movement … with an identified repetition of an out-of-context phrase …; Sahin discloses a repetitive behaviors such as repetitive movement and repetitive vocalization [words or phrases] that can include the repetition of sounds or words that do not have a purpose [out of context] and correlation of the repeated movement and vocalization (Sahin: [0050]; verbal repetition counts 116c may be tuned to identify repetitive vocalizations separate from excited stuttering…, [0053]; … Behavioral decoding is like language translation except that it decodes the behaviors of an individual 102 rather than verbal language utterances… whereby repetitive vocalizations of a particular type as well as repeated touching the cheek are correlated)
determining, by the processor, an onset of … episode in response to the confidence level of the personality shift exceeding the … episode baseline Sahin discloses a comparison of an actual response and normal response [baseline] where the comparison provides a percentage or numerical match threshold that will determine the deviation [exceeding] that indicates a positive or negative difference [confidence level] and based on the learned noticeable difference, a susceptibility is presented indicative a likelihood of an impending [onset] episode (Sahin: [00184]-[00188], [00191]-[00193])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov incorporate using a wearable device to collect a person data such as audio and video/motion, as taught by Sahin which will help providing an accurate diagnosis for the person (Sahin: [0004]-[0005]).
The combination of Yom-Tov and Sahin disclose receiving movement and speech data using a wearable device and determine a repetitive movement of body part (Sahin: [0047]) however the combination of Yom-Tov and Sahin does not expressly discloses applying a Fourier transform analysis to movement data and provide frequency signal which may be used to determine a repetitive movement.

Catt teaches
receiving, by the processor, the movement data of the person from the wearable device, and applying by the processor a Fourier Transform to convert the movement data into a frequency signal Catt discloses a device worn by a person (e.g. on a wrist or clothing) comprising sensor/signal transducer (e.g. accelerometer) used to generate different acceleration signals associated with the person movement actions where the signals are converted to digital 
determining, by the processor, a repetitive movement of a body part of the person based on a frequency of the frequency signal Catt discloses using frequency analysis to identify repetitive movement from the signal derived from each measurement (Catt: [0032])
correlating, by the processor, the repetitive movement indicated by the frequency signal with an identified repetition Catt discloses a Fourier analysis mapping various frequencies identifying repetitive movements and associate [correlate] changes of characteristics of the repetitive movement to another such as walking or running which may have different frequencies signal strength or amplitude (Catt: [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov and Sahin to incorporate using Fourier transform analysis to analyze the different frequency signals associated with different movements, as taught by Catt which will help analyzing a person activity identifying activity type and clinically relevant activity pattern (Catt: [0032], [0120]).
The combination of Yom-Tov, Sahin, and Catt disclose different algorithms used for evaluation collected data and provide feedback (Sahin: [0058]), and when presenting deviation from normal [baseline] threshold indicating likelihood of an impending [onset] episode, providing a positive or negative indication of presence of susceptibility of deviation (Sahin: [0050], [0058], [00184]-[0188], [00190]-[00193], however the combination of Yom-Tov, Sahin, and Catt does not expressly discloses a confidence level using linear regression, a partial least squares fit, a Support Vector Machine, a random forest and do not expressly disclose the use of 

Vaughan teaches 
assign a determined confidence level to … episode baseline Vaughan discloses different characteristics associated with a particular diagnosis may be provided with confidence values where a confidence value for predicating behavioral, neurological or mental health disorders of a person may be calculated using feature(s) of the person previously provided feature values [baseline] and current measured value (Vaughan: [0109], [0131], [0137], [0144])
using at least one of a multiple linear regression, a partial least squares fit, a Support Vector Machine, and a random forest Vaughan discloses using support vector machine (SVM) algorithm and other algorithms such Stepwise backwards [regression], Random Forest to identify and select features that are relevant to certain behavioral, neurological or mental health disorders and output predicted classification (Vaughan: [0120]-[0121], [0124], [0125], [0137]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov and Sahin to incorporate the confidence level or value of a condition and the use of algorithms such as Support Vector Machine, a random forest, etc. for correlating data, as taught by Vaughan which will help optimizing the collected data and reduce bias in order to asses risk of mental disorder (Vaughan: [0120]).  
Yom-Tov, Sahin, Catt, and Vaughan disclose a time period when a patient personality shift occurred and predict the future episode accordingly (Yom-Tov: [0038]), Yom-Tov, Sahin, 

Huang teaches 
determining, by the processor, a duration of the personality shift Huang discloses a psychotic episode (schizophrenia) that provides a time point of the initiation and termination of the episode and accordingly determines the duration of an event from initiation to termination (Huang: [Fig. 3], [p. 800-801, col 2, 1]; “Event” is something that occurs and “response time” is the period when the event occurs… The period embracing the initiation and the termination time-points is then the initiation–termination response time of the psychotic episode); and
generating, by the processor, a predicted duration of a next personality shift Huang discloses a predication for the duration of the next psychotic episode as such using the time points pattern and the information available between the initiation and termination of episodes in time to provide the predicted psychotic episode duration or intimation to termination time frame (Huang: [p. 800, col.2], [p. 803, col 1], [p.804-805, col 1, 2] a novel combined approach of DCM and DES that yields membership functions for each schizophrenic subject and predicts the period embracing the initiation and termination time-points of the next psychotic episode in individual schizophrenic patients … this combined approach provides a good prediction power in pinpointing the period embracing the initiation and termination dates of next psychotic episode of individual schizophrenic patients).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yom-Tov, Sahin, Catt, and Vaughan to know the duration of a psychotic episode and use the information to predict the duration of the 

Regarding Claim 3 (Previously Presented), the combination of Yom-Tov, Sahin, Catt, Vaughan, and Huang teach the computer-implemented method of claim 1 further comprising receiving a response to the positive personality shift notification and modifying the trait classification model based at least in part upon the response Yom-Tov discloses an alert is sent to the user when detecting a change in behavior and the user can confirm the change by responding to the alert which in turn adjust the classifier threshold reflected on the user behavior when performing the same activity  (Yom-Tov: [0028]; feedback provided by each patient's computer device(s) may improve the example classifier's performance. Example feedback includes information on errors (e.g., false positives/negatives) and correct symptom detections, which may be used to further refine the example classifier, [0038]; if the user 302 provides feedback identifying periods of insonmia caused by stress, the monitoring mechanism may determine one example key feature for such insomnia may be Internet browsing after midnight, [0040]; the monitoring mechanism configures an alert component 316 using alert preferences associated with the user 302, [0048]-[0049]).

Regarding Claim 6 (Original), the combination of Yom-Tov, Sahin, Catt, Vaughan, and Huang teach the computer-implemented method of claim 1, wherein the historic rate classification comprises a plurality of historic trait classifications for the person (Yom-Tov: [Fig. 3], [0022]; The user data 108 as described herein may refer to historical behavior-related data, possibly collected over a substantial time period, [0025], [0037]; The monitoring mechanism performs data collection during which available user data is processed and stored, including user metadata 310 and prior online behavior 312 (e.g., historical data)). 

Regarding Claim 7 (Original), the combination of Yom-Tov, Sahin, Catt, Vaughan, and Huang teach the computer-implemented method of claim 1, wherein the historic rate classification comprises a plurality of historic trait classifications for a plurality of similarly situated persons (Yom-Tov: [0018]; The predictive model may use an initial model for predicting another user's mental state. While both users may share at least some similarity, such as demographics or mental illness, the other user may have a limited interaction history, [0025], [0028]; Another example implementation configures the example classifier on a plurality of computerized devices operated by a group of patients who may suffer from a same or similar mental illness, [0035]; Examples of the training data 306 include annotated (e.g., labeled) data corresponding to interactions between a plurality of users via various computerized devices). 

Regarding Claim 8 (Previously Presented), the combination of Yom-Tov, Sahin, Catt, Vaughan, and Huang teach the computer-implemented method of claim 1 further comprising storing the personality trait and the current trait classification in a database in communication with the processor and modifying the trait classification model based at least in part upon the current trait classification (Yom-Tov: [0037]; The monitoring mechanism performs data collection during which available user data is processed and stored, [0038]; feedback may identify instances of previous psychological events in the prior online behavior 312 enabling the prediction model 304 to be updated with feature information specific to the user 302, [0048]-[0049]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yom-Tov et al. (US 2014/0377727 A1 –“Yom-Tov”) in view of Sahin (WO 2015/127441) in view of Catt et al. (US 2008/0275348 A1 – “Catt”) in view of Vaughan (US 2019/0043610 A1) in view of Huang et al. ("Prediction of the Period of Psychotic Episode in Individual Schizophrenics by Simulation-Data Construction Approach”- “Huang”)  in view of Strubbe et al. (US 6,731,307 B1 – hereinafter Strubbe) 

Regarding Claim 4 (Previously presented), Yom-Tov, Sahin, Catt, Vaughan, and Huang teach the computer-implemented method of claim 1 further comprising transcribing the audio input with a speech to text engine 
However, Yom-Tov, Sahin, Catt, Vaughan, and Huang do not expressly discloses using any speech to text engine.
Strubbe teaches transcribing the audio input with a speech to text engine Strubbe discloses writing down or printing [transcribing] audio input with a speech to text engine (Strubbe: [Fig. 6-11], [col. 21, line 62-64]; Text data may also be obtained from a speech to text
converter 215 which receives the audio input 245 and converts it to text, [col. 30, line 18-19])


Response to Amendment
Applicant's arguments filed 02/10/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 5-10. 
In response to the Applicant argument regarding the Examiner has provided no evidence or pointing to a prior art capable of performing Applicant limitations as a whole using mental process, Examiner respectfully disagree. Notably, documentary evidence is not required to establish that an abstract idea is recited in the claim. Numerous court cases (Alice, Bilski, Diehr, Flook, Benson) did not rely on evidence to find the claims to be directed to a judicial exception without significantly more. 
In response to the Applicant argument that regarding the claims provide an operation of performing a machine learning (ML) and artificial intelligence (AI) that is integrating claim 1 into a practical application and articulating the Office acknowledgment to Example 39, Examiner respectfully disagree. As mentioned by the Examiner in the prior office action regarding the disclosure of the machine learning in the Applicant claims and specification, the machine learning model disclosed is merely invoked as a tool to implement the steps of the claim while Benson. see MPEP 2106.04(a)(2)(III)(c).
In response to the Applicant argument that the claims cannot be practically performed by a human and no evidence was provided that a pen and a paper and mental processes can practically predicate a personality shift. The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The claims reciting a collection of data to be analyzed and determine based on the evaluation outcomes a condition or metal episode using a generic computer component such processor and wearable device recited as tool(s) to execute the processe which is merely adding general See 84 Fed. Reg. at 52 n. 14.
In response to the Applicant argument while referring to step (d) in claim 3, Example 46, that the claim, as a whole, allows a human to avoid the need to visually evaluate behavior adding a meaningful limitation that employs the judicial exception into a practical application which is similar to the instant claim steps avoiding the continues need for a doctor to be in the vicinity of the patient 24 hours, 7 days a week, 356 days a year to visually evaluate the patient, Examiner respectfully disagree. Examiner referring to the response in the office action sent 11/10/2021, why Example 46 was found eligible where claim 3, step (d) integrates the abstract idea into a practical application for controlling gates based on output where the operation is controlling and sorting the gate to route animals or some animals into a holding pen or freely pass through based on analysis output while observation and evaluation of the cattle data was considered an observations or evaluations acts that can be practically performed in the human mind.  Therefore, Claim 3, as a whole, recite an automatic identification of behavior pattern and provide a corrective action such as operate farm equipment (e.g. gate) and of steering the animals by Bilski’s identification of the participants in a process for hedging risk, and Electric Power Group v. Alstom. In addition, the limitation of sending a notification is analyzed as additional element which does not affect the generation of the data object and as such amounts to insignificant extra-solution activity which does not add a meaningful limitation to the claim other than providing a notification but does not provide any corrective action because the claim, as a whole, recites a series of concepts for diagnosing and predicting episode(s) of a metal event and provide a notification, but the claims do not recite any corrective action such as administering a treatment, see MPEP § 2106.04(d)(2). Therefore, it is respectfully submitted that the claimed invention is not analogous to that of Example 46.
In response to the Applicant argument that the claim 1 recites a similar concept to Example 42 and the claim steps are integrated into a practical application by applying Fourier Transform to convert movement data into frequency, Examiner respectfully disagree. Example 42 provides a specific interaction between network interfaces to update patient information by receiving data from different sources in different formats (non-standardized) and converting the data into a standardized format and notify the user(s) when the information is updated and 
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant's arguments with respect to the 35 U.S.C. § 112(a) rejection on pages 10-12
In response to the Applicant amendment, argument and clarification, Examiner withdraws the rejection for the limitations removed. 

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 13-14 in regards to claim(s) 1 have been fully considered but are found unpersuasive. 
In response to the applicant argument regarding a proper obviousness rejection, Examiner asserts that the prior art is/are directed to analyzing a person data for diagnosing a condition, such as mental, as such the prior art elements disclosed are relied upon to perform the process of analyzing a person condition as such modifying the combined references establishes obviousness rejection.
In response to the Applicant argument that Sahin does discloses the feature of applying a machine learning to determine a correlation between historic personality shift data and previous 
Hence, Examiner finds the Applicant argument regarding the reference Yom-Tov, Sahin, Vaughan, Huang, and Strubbe, teaching the argued limitation are unpersuasive. 
The rejection of the amended claim 1 under 103 has been addressed accordingly. It is respectfully submitted that independent claim 1 is NOT allowable for the reasons set forth above by the Examiner. As such, dependent claims 3-4 and 6-8 are NOT allowable, for substantially the same, or similar reasons set forth above. 

Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2015/0313529		Method and System for Behavioral Monitoring
The references are relevant since it discloses monitoring patient pattern and identify disorder based on comparison.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2011/0245633, [0014], [0019] 
        2 See US 2015/0313529, [0082], [0083] 
        3 See US 5,715,160, [col. 4, line 1-5], [0019]